internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-122772-98 date date trust settlor corporation trustee state a b c d1 cite cite dear this letter is in response to your letter dated date and subsequent correspondence requesting a ruling regarding the tax consequences of a consent_dividend to trust a charitable_remainder_unitrust the information submitted states that settlor established trust on d1 trustee is the trustee of trust trust is governed by the laws of state and is intended to qualify as charitable_remainder_unitrust under sec_664 the governing document of trust provides that trustee shall pay to settlor a unitrust_amount equal to the lesser_of a the trust income for the year as defined under sec_643 of the code and regulations thereunder or b five percent of the aggregate fair_market_value of the trust assets for the year the trust instrument also provides that the unitrust_amount for any year shall also include any amount of trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed at five percent of the net fair_market_value of the trust assets currently the aggregate of the amounts paid in prior years is approximately a dollars less than the aggregate of the amounts computed at five percent of the net fair_market_value of trust assets in prior years the primary asset held by trust is stock in corporation corporation currently has in excess of a dollars of accumulated earnings and profit corporation intends to convert to a real_estate_investment_trust reit to be eligible to convert to a reit corporation must distribute its pre-reit accumulated_earnings_and_profits to accomplish this corporation proposes to distribute to its shareholders approximately b percent of its earnings_and_profits through a cash dividend and c percent of its earnings_and_profits in a non-cash consent_dividend under sec_565 of the code trustee represents that it will only agree to the consent_dividend if the consent_dividend made to trust is pro- rata when compared with the aggregate consent dividends made to the other existing shareholders of corporation it will not be an option for trust or any other shareholder of corporation to receive additional common_stock or notes of corporation as part of the distribution of corporation’s earnings_and_profits trustee represents that amounts treated as consent dividends will be included by trustee in trust’s gross_income described in sec_664 trustee also represents that under the laws of state a_trust generally does not have either income or principal until the trust receives money or property see cite trustee also represents that under the laws of state and under the terms of the governing document of trust all distributions from a reit to trust other than distributions made from ordinary_income are principal see cite thus the trustee represents that all distributions by corporation after it is a reit to trust other than distributions of the reit’s ordinary_income will be allocated to principal by trustee and thus will never be distributed to settlor as part of the unitrust_amount sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust from which a fixed percentage that is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons sec_664 provides that the trust instrument may provide that the trustee shall pay the income_beneficiary the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of subparagraph a the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 provides that trust income for purposes of sec_664 means income as defined in sec_643 and the regulations thereunder sec_643 provides that for purposes of subparts a through d part i subchapter_j chapter the term income when not preceeded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law items of gross_income constituting extraordinary dividends or taxable stock_dividends that the fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law shall not be considered income sec_664 contains the ordering rules for determining the character of a charitable_remainder trust’s distribution in the hands of the recipient sec_664 provides that the amounts distributed by a charitable_remainder_trust are first considered amounts of income other than gains and amounts treated as gains from the sale_or_other_disposition of capital assets includible in gross_income to the extent of such income of the trust for the year and such undistributed_income of the trust for prior years sec_565 provides that if a person owns consent_stock in a corporation on the last day of the taxable_year of the corporation and such person agrees in a consent filed with the return of the corporation to treat as a dividend the amount specified in such consent the amount so specified shall be treated as a consent_dividend sec_565 provides that the amount of the consent_dividend shall be considered as distributed in money by the corporation to the shareholder on the last day of the taxable_year and as contributed to the capital of the corporation by the shareholder on such day based on the facts and representations submitted we conclude that because trust does not have income under state law until it is in actual receipt of money or other_property the amount treated as a consent_dividend by trustee and corporation is not income under sec_643 accordingly amounts treated as consent dividends are included in trust’s gross_income for purposes of sec_664 but do not constitute trust income for purposes of sec_664 no opinion is expressed or implied as to the federal tax consequences of the formation and operation of trust under any other provision of the code specifically no opinion is expressed as to whether trust qualifies as a charitable_remainder_unitrust under sec_664 whether corporation qualifies as a reit whether the proposed transaction meets the requirements of sec_565 the tax consequences of the proposed transaction to corporation and the tax consequences of any future transaction treated as a consent_dividend by trustee and corporation to trust settlor and corporation further this ruling applies only to trust as currently structured in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to trustee this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be cited or used as precedent sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
